Citation Nr: 0032309	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  99-15 086	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for arteriosclerotic 
coronary vascular disease with hypertension as secondary to 
trichinosis.  

2.  Entitlement to service connection for muscle atrophy of 
all extremities as secondary to trichinosis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The appellant had active military service from October 17, 
1942, to February 26, 1943.  

Service connection was denied for trichinosis by a July 1947 
rating decision that became final when the appellant failed 
to timely file an appeal of that decision.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Montgomery, Alabama, Regional Office (RO).  

The issue of entitlement to service connection for muscle 
atrophy of all extremities is the subject of a remand that 
follows the Board's decision as to the other issue on appeal.  


FINDING OF FACT

Service connection has not been established for trichinosis.  


CONCLUSION OF LAW

The claim of entitlement to service connection for 
arteriosclerotic coronary vascular disease with hypertension 
on a secondary basis lacks legal merit or entitlement under 
the law,   38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.310(a) (2000); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  

REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant argues that his cardiovascular disease, 
diagnosed as arteriosclerotic coronary vascular disease with 
hypertension, was caused by trichinosis for which he was 
treated in service.  The Board notes that the appellant has 
not claimed that his cardiovascular disease was present in 
service or within the first year after service.  

In order to establish secondary service connection, the 
claimed disability must be proximately due to or the result 
of a service-connected disease or injury.  38 C.F.R. § 3.310.  
Service connection has not been established for trichinosis.  
On the contrary, in July 1947, the RO issued a rating 
decision denying service connection for trichinosis, on the 
basis that the condition had preexisted service and had not 
been aggravated by service.  The appellant was notified of 
his appellate rights at the time; however, the evidence does 
not show that he filed a timely notice of disagreement with 
the action.  Accordingly, the July 1947 rating decision is 
final.  38 C.F.R. § 3.104.  As trichinosis is not service 
connected, service connection for arteriosclerotic coronary 
vascular disease with hypertension as secondary to such 
disease may not be established under 38 C.F.R. § 3.310(a).  

In cases such as this, where the law is dispositive, the 
claim should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994). Accordingly, the 
appeal as to the issue of entitlement to secondary service 
connection for arteriosclerotic coronary vascular disease 
with hypertension is denied.  


ORDER

Service connection for arteriosclerotic coronary vascular 
disease with hypertension as secondary to trichinosis is 
denied.  




REMAND

Service medical records show that the appellant was treated 
for trichinosis in early November 1942, approximately two 
weeks after entering on active duty.  Treatment included a 
biopsy of the left gastrocnemius muscle for the purpose of 
confirming the diagnosis.  A December 26, 1942, notation in 
the records indicated that the wound from the biopsy was well 
healed.  The appellant was medically discharged from service 
in February 1943 due to the trichinosis.  He was awarded 
service-connection for the residual left leg biopsy scar by 
the July 1947 rating decision, which assigned a 
noncompensable rating.  A July 1991 rating decision granted a 
10 percent rating for the residual biopsy scar, based on pain 
and tenderness.  

In reviewing the current claim pertaining to muscle atrophy 
in all extremities, the Board is confused as to exactly what 
the appellant and his representative are arguing.  On the one 
hand, the appellant asserts in a March 1999 statement (VA 
Form 21-4138) that he had muscle atrophy in his extremities 
that had been caused by trichinosis.  However, his 
representative indicated at a September 2000 video conference 
hearing that the appellant was seeking service connection for 
secondary disability due to the biopsy of the left leg (page 
2 of hearing transcript).  

Although the representative also indicated at the hearing 
that evidence would show that the residual left leg biopsy 
scar was more severely disabling than the currently assigned 
zero percent rating, (it is actually rated 10 percent), the 
Board notes that a claim for an increased rating for the 
residual left leg biopsy scar was not timely perfected after 
the appellant was issued a statement of the case regarding 
such claim in April 1999.  Hence, a claim for an increased 
rating for the residual left leg biopsy scar is not before 
the Board.  

VA has a duty to assist the appellant in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a); 
38 C.F.R. § 3.103(a).  The United States Court of Appeals for 
Veterans Claims (Court) has held that when the Board believes 
the medical evidence of record is insufficient it may 
supplement the record by ordering a medical examination.  
Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Because the 
Board is unclear as to the exact focus of the appellant's 
claim for service connection for muscle atrophy of all 
extremities, we find that a remand is necessary in order to 
clarify the issue, to obtain additional medical evidence, and 
to insure that the appellant receives his due process rights.  

Accordingly, the claim for service connection for muscle 
atrophy of all extremities is remanded for the following 
actions:  

1.  The RO should contact the appellant and his 
representative for the purpose of having them 
indicate what they are claiming as the cause of 
the appellant's alleged muscle atrophy of all 
extremities.  If their contention is that the 
muscle atrophy is due to trichinosis, then the 
claim should be returned to the Board.  

2.  If the contention is that the alleged 
muscle atrophy of all extremities is due to the 
biopsy of the left leg, then the RO should 
schedule the appellant for a VA muscles 
examination to determine the nature of all 
muscle disabilities in his extremities.  The 
claims folder and a copy of this remand must be 
made available to and reviewed by the examiner 
prior to the examination.  He should be 
requested to identify all current muscle 
disabilities in the extremities and to express 
an opinion as to whether it is at least as 
likely as not that the appellant has a muscle 
disorder that is related to the left leg 
biopsy.  The examiner should provide complete 
rationale for all conclusions reached.  

2.  The appellant should be advised of the 
provisions set forth at 38 C.F.R. § 3.655(b) 
regarding failure to report for scheduled VA 
examinations.  

3.  The RO should review the claims folder and 
ensure that all of the development action has 
been conducted and completed in full.  The 
Court has held that, if the requested 
examination does not include adequate responses 
to the specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return the 
report as inadequate for evaluation purposes  
Ardison v. Brown, 6 Vet. App. 405, 407 (1994).  

The Board expresses its appreciation in advance to the RO for 
its assistance in developing the requested evidence and 
trusts that this development will be attended to in an 
expeditious manner as mandated by the Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1998) 
(Historical and Statutory Notes) and VBA's Adjudication 
Procedure Manual, M21-1, Part IV.  

After the above requested actions have been completed, the RO 
should review the appellant's claim.  If the benefit sought 
on appeal remains denied, a supplemental statement of the 
case should be furnished to the appellant and his 
representative, and they should be afforded the appropriate 
period of time to respond.  Thereafter, the case should be 
returned to the Board for further appellate consideration.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  

The purpose of this REMAND is to obtain addition medical 
evidence and to ensure that the appellant receives his due 
process rights.  No opinion, either legal or factual, is 
intimated by this REMAND as to the merits of the appellant's 
claim.  The appellant is not required to undertake any 
additional action until he receives further notification from 
VA.  



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals

 



